Citation Nr: 1104283	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  06-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability by reason of service-connected 
disability (TDIU).  



REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to April 
1992.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2008 and 
issued in April 2008 by the RO.  

In March 2010, the case was, inter alia, remanded to the RO (via 
the Appeals Management Center (AMC), in Washington, DC).  The 
purpose of this remand was to obtain outstanding treatment 
records, and to request a VA medical opinion.  

The actions previously sought by the Board through its prior 
development request appear to have been substantially completed 
as directed, and it is of note that the Veteran does not contend 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); 
D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 
13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  


FINDINGS OF FACT

The service-connected disabilities, individually or in 
combination, are not shown to preclude the Veteran from securing 
and following substantially gainful employment consistent with 
his educational and occupational background.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in March 2006, February 
2008 and December 2008 letters.  

Specifically, in these letters, the Veteran was notified of VA's 
practices in assigning disability evaluations and effective dates 
for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

As noted, the claim was readjudicated in August 2010.  As this 
course of action has corrected any initial notice errors, there 
is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
Specifically, the Veteran has been afforded VA examinations to 
address the issue of a TDIU rating.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

A TDIU rating may be assigned when a schedular rating is less 
than total if, when there is only one disability ratable at 60 
percent or more, and the disabled person is unable to secure or 
follow a substantially gainful occupation.  See 38 C.F.R. § 
4.16(a) (2010).  

A TDIU rating may also be assigned on an extraschedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards set 
forth in section 4.16(a).  

In determining whether the Veteran is entitled to a TDIU, neither 
his nonservice-connected disabilities nor his advanced age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim 
for a TDIU is, in essence, a claim for an increased rating.  
Norris v. West, 12 Vet. App. 413, 420 (1999).  

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 
118 (1994).  

For a veteran to prevail on a total rating claim, the record must 
reflect some factor which takes his or her case outside of the 
norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 
C.F.R. §§ 4.1, 4.15 (2010).  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is recognition that the impairment makes 
it difficult to obtain and keep employment.  

The question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether the 
Veteran can find employment.  See Van Hoose, supra, at 363; 38 
C.F.R. § 4.16(a).  

The fact that a veteran is unemployed is generally insufficient 
to demonstrate that he is "unemployable" within the meaning of 
pertinent VA laws and regulations.  Instead, a longitudinal 
review of all the evidence is necessary in order to obtain a full 
understanding of the case.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran seeks a TDIU rating on the basis that his service-
connected depression, not otherwise specified, prevents him from 
working.  

In this case, the Veteran's service-connected disabilities 
include depression, not otherwise specified (rated as 70 percent 
disabling), mild chronic obstructive pulmonary disease (rated as 
noncompensable), and hypertension (rated as noncompensable); for 
a combined disability rating of 70 percent.  

The evaluation for depression, not otherwise specified, meets the 
initial criteria for schedular consideration for the grant of 
TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes 
whether this disability, in and of itself, precludes the Veteran 
from securing or following a substantially gainful occupation.  

In this regard, the Board has considered the Veteran's 
educational and employment background.  

Notably, the Veteran's VA Form 28-1900, Disabled Veterans 
Application for Vocational Rehabilitation, received in April 
2007, his VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received in January 2006, 
and his VA Form 4192, Request for Employment Information in 
Connection with Claim for Benefits, received in June and July 
2006, reveal that he had worked as a stock clerk, security guard, 
a mental health technician, and a production worker from 1991 to 
2003; had been treated for his service-connected major depression 
from 1998 to 2006; had been hospitalized on numerous occasions 
between 1997 and 2005; was first affected in full time employment 
by his major depression in 1994; was last employed in 2003 with 
Eastridge Health Systems; and had not attempted to obtain 
employment since he became too disabled to work.  

Specifically, in his VA Form 28-1900, Disabled Veterans 
Application for Vocational Rehabilitation, the Veteran indicated 
that his major depression, generalized anxiety disorder, 
arthritis, alcohol dependence, chronic obstructive pulmonary 
disease, high blood pressure, out-dated college degree, and lack 
of practical skills that could be transferred were barriers to 
obtain or hold a satisfactory job.  

Further, the record indicates that the Veteran obtained a four 
year college degree and filed a claim for vocational 
rehabilitation benefits in April 2007 and that a February 2008 VA 
psychiatry note showed that the Veteran was apparently  enrolled 
in school to study computers, which had been causing him stress.  

The VA examination reports, dated in June 2002, August 2003 and 
April 2007, generally addressed the impact that the Veteran's 
depression, not otherwise specified, had on his activities of 
daily living.  Additionally, these reports show that he last 
worked in May of 2003 as a mental health technician and lost his 
job due to numerous absences and hospitalizations for substance 
abuse.  

Most recently, in conjunction with the current appeal, the 
Veteran underwent VA examinations in June 2010 and July 2010.  
The June 2010 examiner noted that the Veteran's employment 
history included a variety of jobs, but he was unable to keep a 
job for more than a year since service.  

The VA examiner indicated that the Veteran was unemployed but not 
retired and that the duration of his current unemployment had 
been from 5 to 10 years.  

The examiner noted that the Veteran was receiving SSA disability 
benefits for depression and knee problems.  The Veteran was 
diagnosed with hypertension, essential with no complications.  

The examiner opined that the Veteran's hypertension was without 
any effect on his usual occupation or resulting work problems.  
The examiner indicated that the Veteran's hypertension was stable 
and controlled on medications without complications.  

During this examination, the Veteran was also diagnosed with no 
evidence of chronic obstructive pulmonary disease on current 
pulmonary studies.  The examiner noted that the Veteran had not 
been employed for years, and opined that there were effects of 
the problem on usual daily activities.  

The examiner noted that the Veteran claimed having dyspnea on 
walking up a flight of steps, which was not supported by 
pulmonary function test results.  The examiner opined that the 
diagnosis of chronic obstructive pulmonary disease was not 
supported by pulmonary function tests and noted that the Veteran 
had not worked for more than a year on any specific job, per 
history, because of depression and alcoholism.  

The examiner concluded that the hypertension did not preclude 
employment, whether physical or sedentary, and that there was no 
lung conduction to comment on.  

The July 2010 examination reported that the veteran had an 
employment history of usual occupation as mental health 
technician and was currently unemployed but not retired.  

The examiner noted that the Veteran had been unemployed for 5 to 
10 years and had left his last job because it was too stressful.  
The Veteran claimed that his unemployment was due to his major 
depressive disorder.  He provided a history of working as a 
mental health technician at East Ridge mental Health Clinic in 
one of the group homes, but had to quit because it was too 
stressful.  

The Veteran claimed to be a nervous wreck at work and to feel 
that he could not function in full time employment, yet 
recognized that doing nothing could be problematic for him.  He 
worried about "everything" and got "hyper about school."  

The examiner noted that symptoms of service-connected major 
depressive disorder were moderately severe with moderate 
impairment in social and occupational functioning.  

The examiner opined that there was not total occupational and 
social impairment due to the Veteran's mental health disability, 
but that his disorder resulted in deficiencies in family 
relations, work, mood and school, thinking, concentration and 
excessive worry, and mood that was noted to be depressed and 
anxious and sometimes hyper.  

The examiner noted that the Veteran's mental disability caused 
deficiencies at work and indicated that his demands for full time 
employment had been problematic in the past, in part due to 
alcohol dependence, which was now in sustained remission.  The 
examiner observed that the Veteran was ambivalent about working.  

Significantly, the examiner opined that it was less likely as not 
that the Veteran's service-connected depression rendered him 
unable to secure or follow a substantially gainful occupation 
consistent with his education and occupational experience.  

The examiner based this opinion on a review of the claims file, 
VA treatment records, the examiner's clinical interview of the 
Veteran, and the examiner's clinical experience and expertise.  

The examiner concluded that, while symptoms of depression caused 
impairment in social and occupational function, the symptoms did 
not preclude occupational functioning.  

The Board is aware that a Social Security Administration (SSA) 
Disability Determination and Transmittal, dated in May 2006, 
shows that the Veteran was in receipt of SSA benefits, with a 
primary diagnosis of major depressive disorder, recurrent, and a 
secondary diagnosis of personality disorders.  

However, the Board does not find this determination to be 
controlling for purposes of the current claim.  

First, determinations as to SSA disability benefits are made 
under 20 C.F.R. § 404.1520, and the criteria listed in this 
section differ substantially from the criteria of 38 C.F.R. § 
4.16(a).  Additionally, an SSA Physical Residual Functional 
Capacity Assessment, dated in April 2006, revealed a primary 
diagnosed disorder of osteoarthritis in both knees and the left 
big toe for which service connection is not in effect.  

Based on the findings of the SSA Disability Determination and 
Transmittal, dated in May 2006, and on the SSA Physical Residual 
Functional Capacity Assessment, dated in April 2006, it was not 
clear from the decision whether SSA would have considered the 
Veteran to be "disabled" solely on the basis of his service-
connected disabilities.  

Second, the medical evidence of record does not support a finding 
that the Veteran's service-connected disabilities have rendered 
him unemployable at any time since he stopped working in 2003.  

In this regard, the VA treatment records generally reflect 
findings of ongoing problems with employment and treatment for 
his mental health disorders with an incentive therapy job, but 
fail to show that the Veteran's service-connected disabilities, 
separately or in combination, have precluded him from finding 
employment.  

Notably, a September 2005 VA mental health intensive case 
management note reveals that the Veteran talked about his work 
therapy job and described liking his job because it kept him busy 
and tired so that he could sleep and had some productive meaning 
for him since it was in a recovery environment.  

A February 2006 VA treatment record reflects an education 
assessment of ability to read and verbally recall information, 
with no barriers to learning.  A VA social worker's report of the 
same month noted an opinion that the Veteran appeared to have 
much unstructured time on his hands, which appeared to be 
detrimental to him and his recovery.  

An April 2006 VA treatment record shows that, while the Veteran 
was in an inpatient mental health program he was a consistent 
participant and attendee of the dual diagnosis group, yet had 
been very non-compliant with treatment team recommendations and 
had relapsed through binge drinking on a frequent basis.  

The physician noted that, while in the program, the Veteran was 
encouraged to either work, do volunteer work, or work with 
incentive therapy as his lifestyle was extremely unstructured and 
impacted his dual diagnoses.  The physician indicated that the 
Veteran chose to follow directions for a short while as he worked 
incentive therapy for a few months, but relapsed.  

The physician observed that the Veteran seemed to have very poor 
motivation and was quick to sabotage when things were going well, 
had chosen to invest his time on his SSA and VA claims and had 
chosen not to engage in any structured activities.  

The absence of evidence of unemployability attributable to the 
service-connected disabilities is underscored by the June 2010 
and July 2010 VA examinations.  

The examiners addressed the Veteran's medical history, as 
contained in the claims file, and rendered diagnoses of 
hypertension, essential with no complications, no evidence of 
chronic obstructive pulmonary disease on current pulmonary 
studies, and major depressive disorder.  

The examiners opined that it was less likely as not that the 
Veteran's service-connected depression, and/or hypertension, 
rendered him unable to secure or follow a substantially gainful 
occupation consistent with his education and occupational 
experience.  

Moreover, as noted, the VA treatment records reflect various 
opinions that the Veteran's psychiatric disability was made worse 
by having too much unstructured time on his hands and indicated 
that various practitioners have encouraged him to seek employment 
for therapeutic purposes.  

While the Veteran asserts that his service-connected disabilities 
prevent him from obtaining and maintaining gainful employment, 
the medical evidence of record contradicts these statements.  

The Board accords the professional opinion provided in June 2010 
and July 2010 by the VA examiners more weight in this matter, as 
the criteria for adjudicating the matter of unemployability 
requires that a determination be made as to whether the Veteran 
is capable of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

Based on the foregoing, it is the Board's determination that the 
preponderance of the evidence does not show that the Veteran is 
precluded from securing and following a substantially gainful 
occupation due to his service-connected disabilities, and as such 
the Veteran's case is not eligible for consideration under 38 
C.F.R. § 4.16(b).  

Therefore, submission of the Veteran's claim for consideration on 
an extraschedular basis is not in order.  



ORDER

The claim for a TDIU rating is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,  
Board of Veterans' Appeals  


 Department of Veterans Affairs


